And now the cause coming on, it was objected for Allison, that by the tenure of the writing subscribed by Yarborough the money in his hands on the event that had taken place belonged to Governor Blount; and that Yarborough was liable to pay to him, not to Allison; and should it now be condemned as Allison's, Governor Blount, being no party to this suit, nor bound by any decision made upon it, might sue Yarborough and recover notwithstanding.
Allison was possessed of this money and used it as his own, and therefore he must be taken to have been the proprietor. Whoever is in possession of money and undertakes to dispose of it is in law the proprietor.